 

 

i
; USNC SDNY

   
  

UNITED STATES DISTRICT COURT : q DOCUMENT mG
SOUTHERN DISTRICT OF NEW YORK | ELECTRONICAELY FILED
' DOC #:

 

 

TOT — ali FEB Oo 202
|) GATE FILED; +

United States of America,

 

vs.
19 CR 893 (LAK)
DONALD LAGUARDIA,
Defendant

TO THE UNITED STATES MARSHAL
SOUTHERN DISTRICT OF NEW YORK:

The defendant is ordered remanded into the custody of the U.S,

Marshal until satisfaction of all bail conditions.

DATED: February 5, 2020

f

Lewis A. ‘Kaplaf ~
United States Dist#fict Judge

 
